DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Willis, US Pub. No. 2008/0062158.
Regarding claim 1, Willis teaches a display control circuit , applying to a display panel comprising a plurality of pixel units and a substrate (figs. 1, 11), the display control circuit comprising: a pixel memory array circuit comprising a plurality of pixel memory units (fig. 11, pixel memory array), the plurality of pixel units and the plurality of pixel memory units have a same number (fig. 11, pixel memory array, pixel display array), a position of each of the plurality of pixel memory units corresponding to a position of one of the plurality of pixel units (figs. 1, 11, pixel electrodes 20, pixel memory array), a projection of the pixel memory array circuit on the substrate being within a range of a projection of the plurality of pixel units on the substrate (fig. 11, pixel memory array, pixel display array); and a driving circuit comprising a row driving circuit and a column driving circuit, the driving circuit being electrically connected to the pixel memory array circuit (fig. 1, global drive circuit 26, local drive circuit 30a, local drive circuit 35b), a projection of the driving circuit on the substrate being outside the range of the projection of the plurality of pixel units on the substrate, the driving circuit being configured to provide modulation signals and pixel data (fig. 1, global drive circuit 26, local drive circuits 30a, 35b; fig. 11, spatial light modulator); wherein the pixel memory array circuit is configured to modulate the pixel data according to the modulation signals to provide pixel display voltages to the plurality of pixel units (fig. 11, pixel memory array, pixel display array, spatial light modulator).
Regarding claim 2, Willis teaches wherein the plurality of pixel units comprises a display pixel area and an alignment pixel area surrounding the display pixel area (fig. 11, pixel display array); and the pixel memory array circuit is configured to provide the pixel display voltages to each pixel unit in the display pixel area and provide a preset pixel voltage to each pixel unit in the alignment pixel area (figs. 1, 11, pixel memory array, pixel display array, pixel electrodes 20).
Regarding claim 12, Willis teaches wherein a projection of the at least one row driving circuit on the substrate and a projection of the at least one column driving circuit on the substrate are at a periphery of the range of the projection of the plurality of pixel units on a substrate (fig. 1, drive circuits 30a and 35b).
Regarding claim 13, it is a liquid crystal device of claim 1 and is rejected on the same grounds presented above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Willis (see above) in view of Gao et al. (hereinafter “Gao”), CN108519690.
Regarding claim 13, Willis fails to explicitly teach wherein a rubber frame is in a peripheral area of the liquid crystal layer, and at least a portion of the projection of the driving circuit on the substrate is within a range of a projection of the rubber frame on the substrate.
However, in the same field of endeavor, Gao teaches a liquid crystal display including a LCOS substrate wherein the periphery is composed of a sealing material rubber frame (see background section).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Willis to incorporate the feature of Gao. As such, a person having ordinary skill in the art would appreciate the invention for doing so would have been to provide a device with increased effectiveness.

Allowable Subject Matter
Claims 15-23 are allowed. The following is a statement of reasons for the indication of allowable subject matter:  Applicants amend claims to include previously allowable subject matter.
Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. Applicant argues that prior art fails to teach “a projection of the pixel memory array circuit on the substrate being within a range of a projection of the plurality of pixel units on the substrate; a projection of the driving circuit on the substrate being outside the range of the projection of the plurality of pixel units on the substrate.” Examiner, respectfully, disagrees. As claimed, according to broadest reasonable interpretation, the prior art reads on the functionality and generic positioning of the claimed invention. Applicant’s states “projection” of each element in relation to positioning. Examiner suggests applicant utilize more specific language to describe the actual positioning (and functionality/benefit in relation to the position) of the elements in relation to each other to overcome the prior art. As claimed, the prior art contains each element of the claimed invention and is each element is within “range” of each other to provide spatial modulation as claimed by the applicant.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH B LEE JR whose telephone number is (571)270-3147. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KENNETH B LEE JR/Primary Examiner, Art Unit 2622